NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application, Amendments and/or Claims
	Claim 1 has been amended and claims 4-5 and 9 have been canceled as requested in the amendment filed December 20, 2021. Following the amendment, claims 1-3, 6-8 and 10-22 are pending in the present application.

Terminal Disclaimer
The terminal disclaimer filed on December 20, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,611,844 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly, the obviousness-type double patenting rejection has been overcome.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Mitchell Jones on March 23, 2022.

The application has been amended as follows: 
IN THE CLAIMS
In claim 1, line 2, the phrase “and/or cancer disease” has been deleted.

Claim 7 has been canceled.

20, line 1, the number “1” has been deleted and replaced therefor with --22--.  Also in line 1, the word “drug” has been deleted and replaced therefor with --inhibitor of EGFR--.

Claim 22 has been rewritten as the following:
22.	The method of claim 21, wherein said administration of said small molecule inhibitor of EGFR is 50 to 300 mg in an initial dose, and 10 to 200 mg in a subsequent daily dose.

Conclusion
Claims 1-3, 6, 8 and 10-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims have been amended to better clarify the scope of the claimed subject matter. Support for the amendment to claim 22 can be found at p. 9, lines 18-21 of the specification as originally filed.
The prior art does not teach or reasonably suggest a method for the treatment of non-cancer related neuropathic pain comprising administering an anti-EGFR antibody followed by administration of a small molecule inhibitor of EGFR as presently claimed.
Therapeutic anti-EGFR antibodies, such as cetuximab, matuzumab, necitumumab, nimotuzumab, panitumumab and zalutumumab, as well as small molecule inhibitors of EGFR such as afatinib, erlotinib, gefitinib, lapatinib and neratinib, are known and reasonably well described in the art, and are also commercially available. One of ordinary skill in the art using the guidance provided in the instant specification could have reasonably practiced the claimed therapeutic method of treating non-cancer related neuropathic pain without undue experimentation.

Some of the closest prior art is listed on the IDS, and includes:
US Patent No. 5,906,820 to Bacha, which discloses a method for reducing pain in a patient having inflammatory arthritis characterized by higher than normal 
US Patent NO. 8,481,064 B2 to McKay discloses a drug depot implant and method for alleviating pain associated with neuromuscular or skeletal injury or inflammation, such as rheumatoid arthritis, by a controlled and directed delivery of one or more therapeutic agents to the desired location (see abstract). McKay teaches that the therapeutic agent is a TNF- inhibitor (col. 13, lines 4-43), and a secondary agent may be Iressa (i.e., gefitinib) (co. 15 line 25). However, McKay does not teach or suggest the combination of an anti-EGFR antibody and a small molecule inhibitor of EGFR as presently claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649